 1   DOWNEY BRAND LLP
     MATTHEW J. WEBER (Bar No. 227314)
 2   DAVID M. FOX (Bar No. 305147)
     3425 Brookside Road, Suite A
 3   Stockton, CA 95219-1757
     Telephone:   (209) 473-6450
 4   Facsimile:   (209) 473-6455
     mweber@downeybrand.com
 5   dfox@downeybrand.com

 6   Attorneys for Plaintiff
     TRI-DAM
 7

 8
                                          UNITED STATES DISTRICT COURT
 9
                                          EASTERN DISTRICT OF CALIFORNIA
10
                                                 FRESNO DIVISION
11

12
     TRI-DAM,                                               CASE NO. 1:20-cv-00408-SKO
13
                             Plaintiff,                     ORDER STAYING DISCOVERY AND
14                                                          EXTENDING DEADLINE TO FILE
                 v.                                         DISPOSITIVE MOTION
15
     SCOTT FRAZIER                                          (Doc. 25)
16
                             Defendant.                     Date Filed:         March 17, 2020
17                                                          Trial Date:         November 30, 2021

18                                                          Judge:              Hon. Sheila K. Oberto

19

20               On May 26, 2021, the Parties filed a Stipulation to Stay Discovery and Extend Deadline to

21   File Dispositive Motion (the “Stipulation”). (Doc. 25.) Having reviewed the Stipulation, and for

22   good cause shown, the Court hereby ORDERS as follows:

23               1. The deadline to file dispositive motions is extended to July 14, 2021;

24               2. All discovery is STAYED pending the Court’s ruling on Defendant’s Motion to

25                    Dismiss for Lack of Subject Matter Jurisdiction (the “Motion to Dismiss”) (Doc. 23);

26               3. If the Motion to Dismiss is denied, then the non-expert discovery deadline, currently

27                    set for May 28, 2021, is extended solely for Defendant’s deposition to be taken in

28                    person on or before July 6, 2021, and for Plaintiff to serve its responses to Defendant’s
     1729824v1                                             1
                                                        ORDER
 1                  Interrogatories, Requests for Admission, and Requests for Production by July 2, 2021;

 2                  and

 3               4. All remaining deadlines shall be governed by the Court’s June 24, 2020, Scheduling

 4                  Order (Doc. 13).

 5   IT IS SO ORDERED.
 6

 7
     Dated:        May 26, 2021                                    /s/   Sheila K. Oberto            .
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     1729824v1                                          2
                                                     ORDER
